BLOCK POSITIONING TOOL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art identified, Roddie (US 5987767) teaches a tool (10) for positioning a block on a milling drum having a plurality of welded blocks thereon, the tool comprising (Abstract; Fig. 1); a longitudinal body (36) (Fig. 1); an arm member (40) extending from the longitudinal body (36), wherein the arm member (40) includes a fixture body (42) provided at a distal end thereof (Fig. 2); wherein the arm member (40) and the corresponding fixture body (42) coupled to the arm members are adapted to position the block at a desired position on the milling drum relative to the plurality of welded blocks (Abstract; Fig. 2).  Roddie does not anticipate or render obvious, a plurality of arms; a plurality of fixture assemblies coupled to the fixture body of the corresponding arm member, the plurality of fixture assemblies being adapted to be coupled with corresponding welded blocks of the plurality of welded blocks.
Regarding claim 10, the closest art identified, Roddie (US 5987767) teaches positioning a block on a milling drum using a tool (10, Fig. 1; Abstract), wherein the milling drum having a first and second welded block mounted thereon, wherein the tool includes a longitudinal body (36), a first arm member (38), a second arm member (52), and a positioning arm member (44); coupling a positioning fixture assembly (42) to a positioning fixture body (40) associated with the positioning arm member (44); and coupling the positioning fixture assembly (42) with the block to be positioned on the milling drum by 
Regarding claim 16, the closest art identified, Roddie (US 5987767) teaches a tool for positioning a block on a milling drum having a first welded block and a second welded block thereon, the tool (10) comprising: a longitudinal body (36) (Fig. 1; Abstract); a handle (30) coupled to the longitudinal body (36) (Fig. 2); a first arm member (44) extending from the longitudinal body (36), wherein the first arm member (44) includes a first fixture body (40) provided at a distal end thereof (Fig. 2);
a first fixture assembly (42) adapted to be coupled with the first fixture body (40) of the first arm member (44), wherein the first fixture assembly (42) is further adapted to be coupled with the first welded block: a second arm member (38) extending from the longitudinal body (36) (Fig. 2);
wherein the second arm member (38) includes a second fixture body (t-shaped handle) provided at a distal end thereof (Fig. 2); a positioning arm member (52, rod) extending from the longitudinal body (36) wherein the positioning arm (52, rod) member includes a positioning fixture body (t-shaped handle) provided at a distal end thereof.  Roddie does not anticipate nor render obvious, a second fixture assembly adapted to be coupled with the second fixture body of the second arm member; wherein the second fixture assembly is further adapted to be coupled with the second welded block; and a positioning fixture assembly adapted to be coupled with the positioning fixture body of the positioning arm member; wherein the positioning fixture assembly is further adapted to be coupled with the block .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TYRONE V HALL JR/Primary Examiner, Art Unit 3723